Title: Remarks on the Speech of John Wilson Croker, [15 May] 1813
From: Madison, James
To: 


[15 May 1813]
The following observations, in the House of Commons in February, in the debate on the American war, deserve attention, coming from Mr. Croker, Secretary of the Admiralty:
“The right hon. gentleman had said, that it was not till the moment the news arrived of the capture of the Macedonian, that we shewed any signs of activity, and that then indeed the Chesapeake was shut up by a paper blockade. The right hon. gentleman had forgot, that the same wind which brought intelligence of the loss of the Macedonian, also conveyed this news, that the Chesapeake was actually blockaded; and the very same post which brought that news, also mentioned an unpleasant report of the loss of the Poictiers, which ship had been two months blockading that harbor, when it was known here that the blockade was actually in force, it then, and not till then, became the duty of our government to notify it to neutral powers; but it was unfair, and in point of fact untrue, to date the actual measure of hostility from the public notice of it, which was not given for two months after. (Hear, hear.) The whole question between the two countries had latterly turned upon the point of impressment; and on this subject, the hon. gentleman opposite had taken up the opinion of Mr. Monroe, which was, that Great Britain naturalized foreigners in the same manner in which the Americans did British seamen. It was needless for him to say any thing in refutation of that opinion, as the right honorable gent. (Mr. Canning) had completely proved, that there was no analogy between the cases of the two countries. In his own professional duty, he had every day occasion to discharge foreigners, who had been two years in the British navy; and although they were discharged as foreigners, yet at that very moment, if they applied to the admiralty, to assist them in recovering payment of any debts, they were, in this respect, considered as British subjects. The principle upon which this government proceeded in these matters was simply this——It considered every individual as invested with two distinct characters; one belonging to him as an individual, the other as a member of a state. In the first character, a foreign seaman might voluntarily enter our service, and if he did he was not afterwards allowed to change his mind, but was kept, as far as regarded his own personal wishes, to the engagement which he had voluntarily made; but if such a seaman was claimed, not at his own request, but by his sovereign, who had a right to his alliance, he was given up, and the voluntary enlistment, though good against the individual, was not held to bar the right of the sovereign to the services of the subject. Mr. Monroe had said, that there was no regulation in Great Britain for preventing the impressment of foreigners. This was a gross mistake, for there was such a regulation; that Americans were sometimes impressed by mistake, he did not deny, but he asserted that the British navy neither wished nor wanted American assistance, and that no native American, who was known to be such, could properly be impressed, or ever was for one hour detained.”
This language from such a source, on such an occasion, as to the nature of a blockade, looks like a symtom of returning reason. A paper blockade is not defended; and a notification to neutral powers, through their public ministers or otherwise, is admitted to be illegal until an actual blockade by force, shall have taken place. Hitherto, the practice has been to notify to neutral ambassadors, the intention to blockade, to consider the blockade as in force from the date of the notification, and to proceed against neutral vessels accordingly.
On the subject of impressment Mr. Croker as is [sic] much astray as on the other subject he is in the right. He is wrong both in his principle, and in his fact. He attempts to reconcile the British practice of naturalizing foreigners with a denial of the right of foreign governments to naturalize British subjects by saying that the British naturalization did not interfere with rights of the sovereign of the person naturalised, to his allegiance and his service; nor restrain that government from giving him up when claimed by his own country. Now this is directly contrary to the terms of the British statute; which gives to the naturalized person all the rights of a natural born subject; and consequently a right of protection, if required by the naturalized subject. Mr. Croker says, he is in the daily practice of discharging naturalized foreigners; alluding doubtless to the application of their governments. This may well be, because the persons discharged themselves desire it; and volenti non fit injuria. But suppose the naturalized persons should refuse to be delivered up, and should claim the protection pledged to them by the law, and in return for their fidelity and service, would they be given up in that case? Could they be given up consistently with law, honor, or good faith? Mr. C. was careful in his statement to avoid that view of the subject.
But where was his memory when he asserted that no native American, known to be such, “ever was for one hour detained.” If he will look into the admiralty archives under his own care, he will see, that native Americans on board British ships of war, claimed by their government and anxious to be given up, have been detained on the avowed pretext, that they had married or settled in Great Britain. We are safe in referring to the Admiralty archives, because we understand that original documents from the British Board of Admiralty, containing the refusal in question and the grounds of them, are on the files of the Department of State.
We quote another passage from Mr. Croker’s speech, which we recommend to the attention of those who have labored so much to divide the councils and embarrass the measures of their country during the period of the war:
“[‘]Thank God![’] that house was about to join with unanimity on that night in a measure which would do much to teach the Americans a lesson, which would probably induce them to bring the war to a termination. Their unanimity on that occasion, would shew to France & to America, that they had nothing to hope from divisions in the British councils; & tho’ he hoped we should soon have to rejoice in the victorious conduct of the war, he tho’t no victories would go so far towards producing an early and honorable peace, as the spectacle exhibited this night to America, and to Europe, of the British Parliament and nation, forgetting all party distinctions, and uniting their unanimous efforts, and pledging their common sentiments, to maintain to the utmost, the just and honorable cause for which we are obliged to contend. (Hear, hear.)[”]
If all Americans profit by this lesson, and act with the unanimity of which the example is given, honorably given, by their enemy, Mr. C. will soon see the war brought to a termination.
